 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   Telephone: (602) 510-9409

 6   Attorneys for Plaintiff THERESA BROOKE
 7                                     UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10
     THERESA BROOKE, a married woman                                       Case No: 4:19-cv-7501
11   dealing with her sole and separate claim,                              ORDER GRANTING
                                                                           NOTICE OF VOLUNTARY
12                               Plaintiff,                                DISMISSAL WITH PREJUDICE
13
14   vs.
15
     D S HOSPITALITY LLC,
16
                                  Defendant.
17
18            NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
19   action with prejudice; each party to bear her/its own costs and attorneys’ fees.
20
              RESPECTFULLY SUBMITTED this 30th day of December, 2019.
21
22
                            ISTRIC                                        /s/ Peter Kristofer Strojnik
23                     TES D      TC
                     TA                                                  Peter Kristofer Strojnik (242728)
                                                      O
                S




24                                                                       Attorneys for Plaintiff
                                                       U
               ED




                                                        RT




                                   ED
           UNIT




25
                        IS SO ORDER
                     IT
                                                              R NIA




26
                                                   o ge r s
                                       onzalez R
           NO




27                            onne G
                     Judge Yv
                                                              FO
            RT




28
                                                         LI




                    ER                                                Dated: January 2, 2020
               H




                                                      A




                         N                              C
                                           F
                             D IS T IC T O
                                   R
